      Case 1:17-cv-03139-LGS-SDA Document 424 Filed 06/05/20 Page 1 of 4

              M OUND C OTTON W OLLAN & G REENGRASS                                   LLP
                                      COUNSELLORS AT LAW
                                                                                                NEW YORK, NY
                                     O NE N E W Y O RK P LA Z A                               FLORHAM PARK, NJ

                                 N E W Y O R K , NY 10 0 04 -1 90 1                            GARDEN CITY, NY
                                                                                              SAN FRANCISCO, CA
                                                                                             FORT LAUDERDALE, FL

                                       (212) 804-4200                                           HOUSTON, TX

                                   FAX: (212) 344-8066
                                    WWW.MOUNDCOTTON.COM




                                                                      June 5, 2020
The Honorable Stewart D. Aaron
United States Magistrate Judge
Daniel Patrick Moynihan U.S. Courthouse
New York, New York 10007

      RE: Contant, et al. v. Bank of Am. Corp., et al., No. 17-cv-3139-LGS (S.D.N.Y.)

Dear Judge Aaron:

       We represent non-party Forex Capital Markets, LLC (“FXCM”) in connection with the
subpoena served by the Plaintiffs. We respectfully submit this pre-motion letter to request the
Court’s assistance in directing the Plaintiffs to reimburse FXCM for the legal fees that it has
incurred in connection with complying with Plaintiffs’ subpoena.

        Over the last few months, the parties have been negotiating reimbursement of the costs
and fees related to FXCM’s compliance with the overlapping subpoenas served by Plaintiffs and
Defendants in this matter. While FXCM was not required to produce any documents in response
to the HSBC subpoena, it did engage in a number of meet and confers with defense counsel with
respect to the subpoena. FXCM has reached an agreement with counsel for HSBC regarding
Defendants’ reimbursement of attorneys’ fees in connection with the HSBC subpoena, which has
since been withdrawn.

        The Plaintiffs’ subpoena required an extensive effort by FXCM. On May 20, FXCM
documents responsive to the Plaintiffs’ subpoena, including data pertaining to 60 million trades,
made by 54,300 customers over the course of an eight year period. Plaintiffs have agreed to
reimburse FXCM $31,000 of the $35,580.70 in internal costs incurred in connection with
retrieving the documents. Unfortunately, the parties have not resolved the question of
reimbursement of FXCM attorneys’ fees incurred in complying with Plaintiffs’ subpoena.
Accordingly, we respectfully request the Court order the Plaintiffs to reimburse FXCM for its
legal fees of $51,737. In so doing, FXCM does not seek reimbursement for fees it incurred in
negotiating with Defendants’ counsel on their now-withdrawn subpoena.

       Case law is clear that a non-party’s legal fees, especially where the work benefits the
requesting party, are a cost of compliance under Rule 45(c)(2)(B). See First Am. Corp. v. Price
Waterhouse Ltd. Liab. P'ship, 184 F.R.D. 234, 240-241 (S.D.N.Y. 1998) (granting $75,000 of
requested$210,000 in fees). See also, In re Aggrenox Antitrust Litig., No. 3:14-md-2516, 2017
U.S. Dist. LEXIS 172231, at *14-15 (D. Conn. Oct. 18, 2017); Dow Chemical Co. v. Reinhard,
Index No. M8-85 (HB), 2008 WL 1968302 (apportioning costs on a 50/50 basis where the non-
      Case 1:17-cv-03139-LGS-SDA Document 424 Filed 06/05/20 Page 2 of 4
Mound Cotton Wollan & Greengrass LLP

June 5, 2020
Page 2

party should have reasonably anticipated being drawn into the subsequent litigation because of
its role as counsel for a party attempting to buy out Dow). Below we have addressed the various
categories for which FXCM incurred attorneys’ fees and is seeking reimbursement from
Plaintiffs.

Meeting and Conferring: [$40,375]

    In accordance with Your Honor’s local rules, the parties were actively negotiating the scope
of the subpoena until an agreement was reached as to scope and confirmed in writing by FXCM
by letter dated June 17, 2019. (Exhibit 1).

    Several months after the parties had agreed to the original scope of FXCM’s production in
response to the original subpoena, the scope of the subpoena changed at the request of Plaintiffs’
counsel following settlement of the underlying dispute. Accordingly, the parties had a number of
meet and confer sessions related to this post-settlement, narrowed subpoena scope.

    Finally, counsel met and conferred concerning reimbursement of production costs and
attorneys’ fees related to compliance with Plaintiffs’ subpoena. In violation of the mandate of
Rule 45 to reduce the burden on non-parties, counsel for the Plaintiffs made little if any effort to
coordinate the burden imposed by two partially overlapping subpoenas. Finally, the highly
technical nature of FXCM’s business, and the sought-after documents, required additional time
by counsel to understand the technology and attempt to craft a compromise acceptable to both
sides.

   The following activities were conducted by counsel during the meet and confer process:
   • Review and analysis of Plaintiffs’ subpoena - $2,305;
   • In-person meetings, telephone conversations, review of documents and emails with client
      regarding technology, time and compliance cost in connection with responding to
      subpoena - $9,545;
   • Review of exemplars of trading information provided by client that were sent to
      Plaintiffs’ counsel for review to understand the type of tech data to be produced in
      connection with complying with the subpoena - $1,242.50;
   • Letters, telephone conversations and e-mails to Plaintiffs’ counsel re scope of subpoena -
      $10,155;
   • Review of case law regarding third party’s entitlement to costs and fees in connection
      with subpoena in preparation for meet and confers with Plaintiffs’ counsel and Court
      conferences regarding same - $4,980;
   • Letters, telephone conversations and e-mails to Plaintiffs’ counsel regarding
      reimbursement of production costs and attorneys’ fees, including letter confirming
      agreement on scope of production - $5,007.50;
   • Communications to/from client reporting on continued negotiations with Plaintiffs’
      counsel regarding the scope of the subpoena and reimbursement of production costs and
      attorneys’ fees - $2,125; and



907571.1
        Case 1:17-cv-03139-LGS-SDA Document 424 Filed 06/05/20 Page 3 of 4
Mound Cotton Wollan & Greengrass LLP

June 5, 2020
Page 3

    •    Letters and conferences with the Court addressing meet and confers between counsel for
         Plaintiffs and FXCM regarding compliance with subpoena and reimbursement of costs
         and fees in connection with compliance with same - $5,015.

    We respectfully submit that all of these line items entries, which total $40,375, are
recoverable from the Plaintiffs in connection with complying with the subpoena.1

Draft Evan Milazzo Declarations: [$9,622]

        At the request of Plaintiffs’ counsel, and in lieu of producing several items on the
Plaintiffs’ subpoena, FXCM prepared a seventeen page Declaration of its Chief Technology
Officer, Evan Milazzo, that addressed a number of the subpoena requests. Plaintiff specifically
asked FXCM, in an email, to prepare a detailed Declaration as opposed to producing documents
in response to the requests seeking proprietary and confidential information, such as algorithms
to collect and aggregate bid-ask quotes, spreads, mark-ups ad/or margins, application program
interfaces, trading. (Exhibit 3). Additionally, at the request of Plaintiffs’ counsel, FXCM
provided a Declaration attesting to the total production costs in connection with complying with
the subpoena. (Exhibit 4). This work was undertaken at Plaintiffs’ request, to avoid burdening
the court and parties with additional unnecessary work.

    The following activities were conducted by counsel in connection with the Declarations:
    • In-person meetings, telephone conversations, and e-mails with clients regarding
       information to be included in the Declarations - $2,370;
    • Prepare and revise draft Declarations for client review and revisions to same -$7,162;
    • Emails to/from Plaintiffs’ counsel regarding the Declarations - $90.00.

   We respectfully submit that all of these line items entries, which total $9,622, are recoverable
from the Plaintiffs in connection with complying with the subpoena.2

Time Spent Preparing Application for Attorneys’ Fees [$1,740]

       Finally, FXCM is seeking $1,740 for the costs in connection with preparing its
application to the Court for reimbursement of its attorneys’ fees. We have been meeting and
conferring with Plaintiffs’ counsel to come up with an appropriate amount for reimbursement,
but have not been able to resolve this issue. Thus, in light of the fact that FXCM is entitled to

1
  For Your Honor’s reference, the line items in the invoices that discuss activities related to meet and confers are
highlighted in yellow. (Exhibit 2)
2
  The line items in the invoices attached as Exhibit 2 that discuss activities related to the Declarations are highlighted
in red. We note with respect to the Declaration concerning confidential and proprietary information, some of my
firm’s billing entries refer to the preparation of a Milazzo Declaration in connection with a motion to quash that
FXCM was contemplating filing when it first received the dueling subpoenas from the Plaintiffs and the Defendants.
This Declaration (as well as the motion) was never filed and was revised to include additional information to address
the various requests previously identified for which Plaintiffs agreed to accept a Declaration in lieu of responsive
documents.


907571.1
       Case 1:17-cv-03139-LGS-SDA Document 424 Filed 06/05/20 Page 4 of 4
Mound Cotton Wollan & Greengrass LLP

June 5, 2020
Page 4

attorneys’ fees for complying with the subpoena, FXCM is seeking the costs of this application.
See Linglong Americas Inc. v. Horizon Tire Inc., 666 Fed. Appx. 445 (N.D. Ohio Apr. 4, 2018)
(finding that the expenses incurred in litigating the fee dispute were reimbursable).3

        For the foregoing reasons, FXCM respectfully requests the Court to award its attorneys’
fees in the amount of $51,737 incurred in connection with its efforts in complying with
Plaintiffs’ subpoena.


                                                                Respectfully submitted,



                                                                s/Barry Temkin




3
 For Your Honor’s reference, the line items in the invoices attached as Exhibit 2 that discuss activities related to the
current fee dispute application are highlighted in orange.


907571.1
